J-S23020-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SEAN DUFFY CONOVER                         :
                                               :
                       Appellant               :   No. 2374 EDA 2019

          Appeal from the Judgment of Sentence Entered July 23, 2019
      In the Court of Common Pleas of Chester County Criminal Division at
                        No(s): CP-15-CR-0003475-2017


BEFORE: NICHOLS, J., McCAFFERY, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY McCAFFERY, J.:                           FILED AUGUST 07, 2020

        Sean Duffy Conover (Appellant) appeals from the judgment of sentence

entered in the Chester County Court of Common Pleas following his non-jury,

stipulated-fact trial convictions of two counts of possession of a controlled

substance with intent to deliver (PWID).1 Appellant avers the trial court erred

in denying his pre-trial motion to suppress physical evidence based on the

Pennsylvania State Police’s violation of the knock and announce rule during

the execution of a search warrant. We affirm.

        The suppression court summarized the facts as follows:

             On October 2, 2017, the Pennsylvania State Police were
        notified by the Department of Homeland Security that U.S.
        Customs and Border Protection had seized a parcel entering the
        United    States that   contained    306   grams     of   3,4-
        Methylenedioxymethamphetamine (MDMA), a Schedule I narcotic
        commonly known as “ecstasy” or “molly.” The package was
____________________________________________


1   35 P.S. § 780-113(a)(30).
J-S23020-20


        addressed to [Appellant], and had a return label indicating it had
        originated in Düsseldorf, Germany. On October 3, 2017, the
        Pennsylvania State Police obtained an anticipatory search warrant
        for [Appellant’s] residence [ ] which would provide valid authority
        for police to enter and search that location only if the parcel was
        delivered to and was taken into the residence. The package was
        transferred to the Pennsylvania State Police, and the majority of
        the controlled substance in the parcel was seized and removed. A
        small amount, of MDMA, referred to as the “representative
        sample,” was left in the package for the purpose of a “controlled
        delivery,” a law enforcement tactic in which an officer poses as a
        courier and delivers a previously intercepted package of
        contraband.

               The following day, October 4, 2017, a team of close to
        fifteen (15) law enforcement officers from multiple state and
        federal agencies arrived at [Appellant’s] residence to execute the
        warrant. The “controlled delivery” was performed by Trooper
        [Jen] Ruhl, who left the package on the doorstep of the residence
        between 10 and 11 a.m. [Appellant] thereafter opened the front
        door and brought the package into the house at approximately 11
        a.m. Approximately five (5) minutes later, the law enforcement
        agents moved to enter the house, with some “stacked up” to enter
        the front door and others covering the rear exits. PSP Sergeant
        Wysocki[2] handled the battering ram, while Trooper Jason Trupp
        was responsible for conducting the “knock and announce.”
        Trooper Trupp testified at the [suppression] hearing on November
        9, 2018 that he knocked on the door and said “state police, search
        warrant.” When there was no answer, he waited approximately
        five seconds, and knocked and announced again. This process
        was repeated four or five times, which took a total of
        approximately twenty to thirty seconds. After there was no
        response or detectable movement inside the residence, Sergeant
        Wysocki used the ram to force open the door[. Appellant] was
        located inside the residence and taken into custody. The package
        was discovered torn open on a bathroom floor, along with the
        representative sample contained therein and [Appellant’s]
        shoes[.] Police also recovered other various controlled substances
        and drug paraphernalia from the residence, as well as a Mossberg
        Model 88 shotgun.


____________________________________________


2   The record does not indicate Sergeant Wysocki’s first name.

                                           -2-
J-S23020-20


Order, 12/20/18, at 2 n.1.

     Appellant was arrested and charged with numerous offenses. On April

6, 2018, Appellant filed an omnibus pre-trial motion seeking suppression of

the evidence seized from his residence, based on the alleged improper “knock

and announce,” and the statement he made to police after his arrest. The

trial court conducted a suppression hearing on November 9, 2018. Trooper

Trupp testified about the circumstances surrounding this knock and announce:

     [Commonwealth:] Before you said state police, search warrant,
     had you knocked, or did you say that before knocking, or how did
     that process begin?

     [Trooper Trupp:] I think generally I knock at least three times and
     I say state police, search warrant, and then I usually give it, oh, I
     don’t know, a couple seconds, and then I knock and announce
     again [sic].

     Q. How many times did you knock during your time at the front
     door?

     A. It was probably four to five times of three knocks.

     Q. And each of those four to five times, was the pattern three
     knocks and then state police, search warrant, or how did that go?

     A. Yes. It’s generally I go — I knock three times and I say state
     police, search warrant, give it a break, and then I'll knock again
     —

     THE COURT: I’m sorry. What was the last thing again?

                                 *    *    *

     [Trooper Trupp:] Break. I'll knock and then I'll say state police,
     search warrant, and then there'll be a —

     THE COURT: Okay.


                                     -3-
J-S23020-20


       [Trooper Trupp:] — break or a pause in time, and then I’ll knock
       again and say state police, search warrant.

       [Commonwealth:] How long are these breaks?

       [Trooper Trupp:] Maybe a couple of seconds.

       Q. Meaning under five, more than five?

       A. About five seconds.

       Q. Approximately how long were you at the front door?

       A. Oh, at the front door while we knocked and announced,
       probably about 20 to 30 seconds total.

N.T. Suppression H’rg, 11/9/18, at 18-20.

       Without objection from the Commonwealth, the trial court granted

Appellant’s motion in part by suppressing the statements he made after his

arrest. However, the court denied the motion in part by allowing the evidence

recovered from the search and seizure of his residence. Order, 12/20/18.

       This matter proceeded to a non-jury trial on April 18, 2019, on two

counts of PWID.           The parties stipulated as to what testimony the

Commonwealth’s witnesses would give if called to testify. N.T. Trial, 4/18/19,

at 3, 12. Appellant did not testify or present any evidence. The trial court

found him guilty of two counts of PWID.3 On July 23, 2019, the trial court



____________________________________________


3 One count of PWID related to 24.80 grams of MDMA, and the second count
related to 26.95 grams of “GHB.” N.T., 4/18/19, at 12-13.




                                           -4-
J-S23020-20


sentenced Appellant to an aggregate term of 11½ to 23 months’ incarceration,

to be followed by two years’ probation.

       On August 12, 2019, Appellant filed a timely pro se notice of appeal.4

On August 21st, the trial court directed Appellant to file a Pa.R.A.P. 1925(b)

concise statement of the errors complained of on appeal.      Appellant’s trial

counsel filed a motion for leave to withdraw, which sought appointment of

appellate counsel on Appellant’s behalf, as well as an extension of time for

new counsel to file a Rule 1925(b) statement. On September 5th, the trial

court appointed current counsel, who then timely filed a Rule 1925(b)

statement on November 4th.

       Appellant presents one issue for our review:

       Did the trial court err in denying Appellant’s motion for
       suppression of physical evidence based on the violation of the
       knock and announce rule during execution of the search warrant
       thereby violating Appellant’s rights under the Fourth and
       Fourteenth Amendments and Article I Section 8 of the
       Pennsylvania Constitution?




____________________________________________


4  See Pa.R.Crim.P. 576(A)(4) (if represented criminal defendant submits for
filing notice of appeal that has not been signed his attorney, clerk of courts
shall accept it for filing, and copy of time-stamped document shall be
forwarded to defendant’s attorney and Commonwealth within 10 days);
Superior Ct. O.P. § 65.24 (pro se notice of appeal received from trial court
shall be docketed, even where appellant is represented by counsel);
Commonwealth v. Wooden, 215 A.3d 997, 1000 (Pa. Super. 2019)
(although defendant’s attorney remained as counsel of record, it was proper
for trial court clerk and Superior Court’s Prothonotary to docket defendant’s
pro se notice of appeal).

                                           -5-
J-S23020-20


Appellant’s Brief at 5. Appellant avers the Pennsylvania State Police violated

his constitutional rights by not conducting a reasonable knock and announce.

Appellant claims police failed to wait a reasonable amount of time after

announcing their presence and before forcibly entering his residence to

effectuate the search warrant.       Appellant also points out that at the

suppression hearing, the Commonwealth conceded there were no exigent

circumstances that would have allowed police to enter the home immediately.

Appellant’s Brief at 27-28, citing N.T., 11/9/18, at 39. No relief is due.

      Our standard of review for the denial of a suppression motion is well-

established:

      [An appellate court’s] standard of review in addressing a challenge
      to the denial of a suppression motion is limited to determining
      whether the suppression court’s factual findings are supported by
      the record and whether the legal conclusions drawn from those
      facts are correct. Because the Commonwealth prevailed before
      the suppression court, we may consider only the evidence of the
      Commonwealth and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the record as
      a whole. Where the suppression court’s factual findings are
      supported by the record, [the appellate court is] bound by [those]
      findings and may reverse only if the court’s legal conclusions are
      erroneous. . . .

Commonwealth v. Smith, 164 A.3d 1255, 1257 (Pa. Super. 2017) (citation

omitted).

      Pennsylvania’s knock and announce procedures are governed by

Pa.R.Crim.P. 207:

      (A) A law enforcement officer executing a search warrant shall,
      before entry, give, or make reasonable effort to give, notice of the
      officer’s identity, authority, and purpose to any occupant of the

                                     -6-
J-S23020-20


     premises specified in the warrant, unless exigent circumstances
     require the officer’s immediate forcible entry.

     (B) Such officer shall await a response for a reasonable period of
     time after this announcement of identity, authority, and purpose,
     unless exigent circumstances require the officer’s immediate
     forcible entry.

     (C) If the officer is not admitted after such reasonable period, the
     officer may forcibly enter the premises and may use as much
     physical force to effect entry therein as is necessary to execute
     the search.

Pa.R.Crim.P. 207(A)-(C). This Court has stated:

     “The purpose of the ‘knock and announce’ rule is to prevent
     violence and physical injury to the police and occupants, to protect
     an occupant’s privacy expectation against the unauthorized entry
     of unknown persons, and to prevent property damage resulting
     from forced entry.” The purpose of the rule may be achieved only
     through police officers’ full compliance. Indeed, our Supreme
     Court has held that “in the absence of exigent circumstances,
     forcible entry without announcement of [identity, authority] and
     purpose violates Article I, Section 8 of the Pennsylvania
     Constitution, which proscribes unreasonable searches and
     seizures.” Our Supreme Court has determined that “the remedy
     for noncompliance with the knock and announce rule is always
     suppression.”

     During a suppression hearing, the Commonwealth bears the
     burden of proving that the police seized evidence without violating
     defendant’s constitutional rights. “The Commonwealth can satisfy
     its burden by establishing either that the police complied with the
     knock and announce rule or that the circumstances satisfied an
     exception.”

Commonwealth v. Frederick, 124 A.3d 748, 755 (Pa. Super. 2015)

(citations and some emphasis omitted).

     The trial court explained the factual and legal rationale for denying, in

part, Appellant’s motion to suppress:


                                    -7-
J-S23020-20


          In this case, Trooper Trupp first complied with Pa.R.Crim.P.
     207(A) by knocking on the door of [Appellant’s] residence,
     identifying himself as the state police, and stating that they were
     present to serve a search warrant. After this first knock and
     announce, he waited approximately five seconds, and when there
     was no response, he knocked and announced again. This process
     was repeated four or five times, and according to the trooper it
     took between twenty to thirty seconds. Trooper Trupp’s serial
     knocking and announcing gave [Appellant], or any other occupant
     of the residence, repeated notice that the police were present to
     serve a search warrant. Police forced entry only after failing to
     receive any response; or perceiving any activity in the residence,
     after knocking on the front door and announcing “state police,
     search warrant” no less than four times. We find that this was a
     “reasonable period of time” before making entry pursuant to Rule
     207. Moreover, the search warrant was served at approximately
     11:00 a.m., distinguishing this case from a potential scenario
     where a warrant is served early in the morning or late at night, a
     time when the occupant may not be able to simply proceed
     directly to the door due to being asleep or undressed.

            We are unpersuaded by [Appellant’s] argument that service
     of the warrant was unreasonable due to the police allegedly
     “planning” to take down the door and break into the house. Police
     have the right to be prepared to make a forced entry into a place
     upon which they are serving a lawful search warrant, including
     being equipped with a battering ram. There is no evidence that
     police were intending to break into the house regardless of any
     answer to the knock and announce, and they fully complied with
     the requirements of Rule 207. Counsel for [Appellant] also invited
     the court’s attention to an August 20, 2018 order . . . in
     Commonwealth v. . . . Muse, CR-4247-17, granting a motion to
     suppress filed by counsel for another client based on a violation of
     the “knock and announce” rule. However, the facts in Muse are
     distinct from those before us in this case. The Commonwealth in
     Muse alleged that there were exigent circumstances that voided
     the usual knock and announce requirements, while in this case the
     Commonwealth is not arguing exigency. Likewise, the police in
     Muse forced entry with a battering ram a mere one to five seconds
     after they knocked and announced, while in this case the police
     knocked and announced multiple times and only forced entry after
     no response was received after twenty to thirty seconds.

Order, 12/20/18, at 3-4 n.1.


                                    -8-
J-S23020-20



        Our review of the record supports the suppression court’s findings of

fact, as well as its conclusion that the Commonwealth established the evidence

was not obtained in violation of Appellant’s rights. See Smith, 164 A.3d at

1257.     Appellant’s argument would require this Court to reweigh Trooper

Trupp’s testimony and supplant the trial court’s credibility findings with our

own; this we cannot do. See id.

        In conclusion, we do not disturb the trial court’s finding that the

Pennsylvania State Police waited a reasonable amount of time after knocking

and announcing their presence before entering the home.

        Judgment of sentence affirmed.

        President Judge Emeritus Ford Elliott joins this memorandum.

     Judge Nichols concurs in the result.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/7/20




                                     -9-